United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 97-2480EA
                                   _____________

United States of America,              *
                                       *
                    Appellee,          * Appeal from the United States
                                       * District Court for the Eastern
      v.                               * District of Arkansas.
                                       *
Alvin J. Johnson, also known as Albert *      [UNPUBLISHED]
Johnson,                               *
                                       *
                    Appellant.         *
                                 _____________

                            Submitted: September 16, 1997
                                Filed: September 19, 1997
                                 _____________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          _____________

PER CURIAM.

       Alvin J. Johnson appeals from the guidelines sentence imposed by the district
court. On appeal, Johnson renews the challenge he made in the district court, namely,
the 100-to-1 sentencing ratio for crack versus powder cocaine violates Johnson's equal
protection and due process rights. Johnson's challenge, however, is foreclosed by our
decisions upholding the constitutionality of the 100-to-1 ratio. See, e.g., United States
v. Carter, 91 F.3d 1196, 1197-99 (8th Cir. 1996) (per curiam); United States v.
Jackson, 67 F.3d 1359, 1367 (8th Cir. 1995), cert. denied, 116 S. Ct. 1684 (1996); see
also United States v. Jackson, 64 F.3d 1213, 1220 (8th Cir. 1995) (rejecting challenge
based on rule of lenity), cert. denied, 116 S. Ct. 966 (1996).

      Accoridngly, we affirm Johnson's sentence.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-